        Case 3:20-cr-00065-DCG Document 19 Filed 01/02/20 Page 1 of 2

                                                                           JUDGE PHILIP MARTINEZ
                            UNITED STATES DISTRICT COURT                                    .    r



                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION                                      j       -2   P11 12:   35

UNITED STATES OF AMERICA,                     §       Cause No. EP-20-CR-

Plaintiff,                                    §       INDICTMENT
                                              §
v.                                            §       CT. 1: 18 U.S.C. § 2423(a)
                                              §       Transportation of Minors
TRAVIS WAYNE VAVRA,                           §
                                              §       Notice of Government's Demand for
Defendant.                                    §       Forfeiture


THE GRAND JURY CHARGES THAT:

                                       COUNT ONE
                                                          EP 2 0 CR 0 06 5
             (Transportation with Intent to Engage in Criminal Sexual Activity)
                                    (18 U.S.C. § 2423(a))

        Beginning on or about September 1, 2015, and continuing to and including on or about,

June 30, 2019, in the Western District of Texas, and elsewhere, the Defendant,

                                   TRAVIS WAYNE VAVRA,

did knowingly transport R.S., an individual who had not attained the age of 18 years, in interstate

commerce, with intent that R.S. engage in sexual activity for which any person can be charged

with a criminal offense in violation of Title 18 United States Code Section 2423(a).

     NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                         (See Fed. R. Crim. P. 32.2]

                                              I.
              Sexual Exploitation of Children Violations and Forfeiture Statutes

        As a result of the foregoing Sexual Exploitation of Children violations, the United States

of America gives notice of its intent to seek the forfeiture of certain property subject to forfeiture,

upon conviction and pursuant to Fed. R. Crim. P. 32.2 and Title 18 U.S.C.      §   2423, which states:

         Title 18 U.S.C. § 2428. Criminal forfeiture
                (a) In general.-The court, in imposing sentence on any person convicted of
                a violation of this chapter, shall order, in addition to any other sentence
        Case 3:20-cr-00065-DCG Document 19 Filed 01/02/20 Page 2 of 2



              imposed and irrespective of any provision of State Law, that such person
              shall forfeiture to the United States-
                      (1) such person's interest in any property, real or personal, that was
                      used or intended to be used to commit or to facilitate the commission
                      of such violation; and
                      (2) any property, real or personal, constituting or derived from any
                      proceeds that such person obtained, directly or indirectly, as a result
                      of such violation.

              (b) Property subject to forfeiture.-
                     (1) In general. The following shall be subject to forfeiture to the
                     United States and no property right shall exist in them:
                             (A) Any property, real or personal, used or intended to be
                             used to commit or to facilitate the commission of any
                             violation of this chapter.
                             (B) Any property, real or personal, that constitutes or is
                             derived from proceeds traceable to any violation of this
                             chapter.




                                                     A TRUE BILL.
                                                         ORGNAL SIGNATURE
                                                       REDACTED PURSUANT TO
                                                      EOOVERNMENT ACT OF 2002
                                                     FOREPERSON OF THE GRAND JURY




JOHN F. BASH
UNITED STATES ATTORNEY


BY:
      (Jssistant U.S. Attorney




                                                 2
